ORDER
A petition to suspend respondent having been filed in this Court by the Attorney Grievance Commission of Maryland on February 26, 1976, pursuant to Rule BV16 of the Maryland Rules of Procedure, alleging as the sole ground therefor that respondent was convicted on February 10, 1976, in the United States District Court for the District of *69Maryland of violating 26 U.S.C. § 7203 (1970) (wilful failure to file income tax return); and
This Court, by order dated May 25, 1976, having denied the petition to suspend respondent, but having then incorrectly transmitted to the Circuit Court for Kent County “the charges contained” in the petition to suspend respondent “to be heard and determined” by said court; and
It appearing that there is not pending before this Court at this time any petition alleging charges against respondent in accordance with Rule BV9; it is this 18th day of July 1977,
ORDERED by the Court of Appeals of Maryland that these proceedings be, and they are hereby, dismissed.
/s/ Frederick J, Singley, Jr.
/s/ Marvin H. Smith
/&/ J. Dudley Digges
/s/ Irving A. Levine
/s/ John C. Eldridge
/s/ Charles E. Orth, Jr.